1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     SOMNANG CHEA
6
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                     Case No. 2:18-cr-123 KJM
11                     Plaintiff,                  STIPULATION AND [PROPOSED] ORDER TO
                                                   SET A BRIEFING SCHEDULE FOR THE MOTION
12            v.                                   TO CONTINUE JUDGMENT & SENTENCING
13    SOMNANG CHEA,                                 DATE:           April 29, 2019
                                                    TIME            9:00 a.m.
14                     Defendant.                   JUDGE:          Hon. Kimberly J. Mueller
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Cameron Desmond, Assistant United States Attorney, attorney for Plaintiff,
18   and Heather Williams, Federal Defender, through Assistant Federal Defender Noa E. Oren,
19   attorneys for Somnang Chea that the briefing schedule to the Motion to Continue Judgment &
20   Sentencing (Doc. 35) is as follows:
21           Government opposition to be filed on April 18, 2019;
22           Reply, if any to be filed on April 25, 2019;
23   DATED: April 12, 2019                         Respectfully submitted,
24
                                                   HEATHER E. WILLIAMS
25                                                 Federal Defender

26                                                 /s/ Noa E. Oren
                                                   NOA E. OREN
27                                                 Assistant Federal Defender
                                                   Attorneys for SOMNANG CHEA
28
      Stipulation and Order                          -1-
      to Set Briefing Schedule
     DATED: April 12, 2019       MCGREGOR W. SCOTT
1
                                 United States Attorney
2
                                 /s/ Cameron Desmond
3                                CAMERON DESMOND
                                 Assistant United States Attorney
4                                Attorneys for Plaintiff
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order        -2-
      to Set Briefing Schedule
1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order.
5    Dated: April 15, 2019
6
7                                                     UNITED STATES DISTRICT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                           -3-
      to Set Briefing Schedule
